PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                 ________________

                       No. 12-1635
                    ________________

                      TERA KNOLL,

                                       Appellant

                             v.

                 CITY OF ALLENTOWN
                   ________________

       On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                  (D.C. No. 5-08-cv-04692)
       District Judge: Honorable Lawrence F. Stengel
                    __________________

         Submitted Under Third Circuit LAR 34.1(a)
                    February 12, 2013

   Before: HARDIMAN, and ALDISERT, Circuit Judges
              and STARK*, District Judge

   *
     The Honorable Leonard P. Stark, District Judge for the
United States District Court for the District of Delaware,
                   (Filed: February 21, 2013)

Donald P. Russo
Suite 42
35 East Elizabeth Avenue
Bethlehem, PA 18018
       Attorney for Plaintiff-Appellant

Edward J. Easterly
Steven E. Hoffman, Esq.
Tallman, Hudders & Sorrentino
1611 Pond Road
The Paragon Centre, Suite 300
Allentown, PA 18104-0000
       Attorneys for Defendant-Appellee

                    ___________________

                  OPINION OF THE COURT
                   ___________________


HARDIMAN, Circuit Judge.

        In Poulis v. State Farm Fire & Casualty Co., 747 F.2d
863 (3d Cir. 1984), we held that a district court must consider
six factors before it may dismiss a case as a sanction before trial
on the merits. This appeal requires us to decide whether Poulis
applies in the post-trial context. We hold it does not.

sitting by designation.




                                2
                                 I

       In February 2008, Tera Knoll filed suit against the City of
Allentown in the Court of Common Pleas of Lehigh County,
Pennsylvania following her termination from the City‘s Parks
Department. Knoll alleged claims of gender discrimination,
harassment, and retaliation in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the
Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann.
§ 951 et seq. Allentown removed the case to the United States
District Court for the Eastern District of Pennsylvania.

       After the District Court granted in part and denied in part
Allentown‘s motion for summary judgment, a jury trial on the
remaining claims commenced in June 2010. At the close of
Knoll‘s case, the District Court granted in part Allentown‘s
motion for judgment as a matter of law and dismissed Knoll‘s
gender discrimination claim. The jury later returned a verdict in
favor of Allentown on the harassment and retaliation claims.

         On July 21, 2010, Knoll filed a motion for a new trial.
On August 4, 2010, Allentown filed a response, arguing that the
motion was meritless and also noting that Knoll had failed to
comply with Eastern District of Pennsylvania Local Rule of
Civil Procedure 7.1(e), which requires a litigant either to order a
trial transcript or to file a verified motion showing good cause to
be excused from that requirement within fourteen days of filing
a post-trial motion. On September 9, 2010, the District Court
dismissed Knoll‘s motion for a new trial for lack of prosecution,
citing Knoll‘s noncompliance with Local Rule 7.1(e), as well as
Knoll‘s failure to correct that noncompliance even after
Allentown raised the issue in its response to the motion for a
new trial. Knoll then filed a motion for reconsideration on




                                3
September 17, 2010. On September 27, 2010, Allentown filed a
response to the motion for reconsideration along with a motion
for sanctions, arguing that Knoll‘s motion for a new trial and
motion for reconsideration were frivolous. Knoll responded to
the motion for sanctions on October 7, 2010.

       On December 7, 2010, the District Court held a hearing
on Allentown‘s motion for sanctions. On September 30, 2011,
the District Court denied the motion for sanctions and issued a
memorandum opinion. Therein, the District Court noted that it
believed Knoll‘s motions were frivolous but declined to order
sanctions both because Allentown did not comply with Rule
11‘s safe harbor provision, see Fed. R. Civ. P. 11(c)(2), and
because it was not convinced that Knoll‘s conduct was
sanctionable under the law of this Court. On February 9, 2012,
the District Court denied Knoll‘s motion for reconsideration. It
found both that Knoll had failed to comply with Local Rule
7.1(e) and that her motion for a new trial was frivolous, citing
the reasons it discussed in the memorandum opinion addressing
Allentown‘s motion for sanctions.

                               II1

      Knoll appeals the District Court‘s dismissal of her motion
for a new trial and subsequent denial of her motion for

       1
         The District Court exercised subject matter jurisdiction
over Knoll‘s federal claims pursuant to 28 U.S.C. § 1331. The
District Court exercised supplemental jurisdiction over Knoll‘s
state claims under 28 U.S.C. § 1367. Removal from the Court
of Common Pleas was proper under 28 U.S.C. § 1441. We have
appellate jurisdiction under 28 U.S.C. § 1291.




                               4
reconsideration. She argues that the District Court erred when it
failed to consider the factors set forth in Poulis before
dismissing and denying the motions, respectively, pursuant to
Local Rule 7.1(e). Because we hold that review of the Poulis
factors is not required when a district court dismisses a post-trial
motion for noncompliance with procedural rules or court orders,
we will affirm.

                                 A

       Both the Federal Rules of Civil Procedure and a court‘s
inherent authority to control its docket empower a district court
to dismiss a case as a sanction for failure to follow procedural
rules or court orders. See, e.g., Fed. R. Civ. P. 37(b)(2)(A)(v);
Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,
629–30 (1962). Nevertheless, because we recognized that
―dismissals with prejudice . . . are drastic sanctions,‖ Poulis, 747
F.2d at 867, in Poulis we enumerated six factors2 a district court
must consider before it dismisses a case pursuant to such

       2
           The factors are:

       (1) the extent of the party‘s personal
       responsibility; (2) the prejudice to the adversary
       caused by the failure to meet scheduling orders
       and respond to discovery; (3) a history of
       dilatoriness; (4) whether the conduct of the party
       or the attorney was willful or in bad faith; (5) the
       effectiveness of sanctions other than dismissal,
       which entails an analysis of alternative sanctions;
       and (6) the meritoriousness of the claim or
       defense.
Poulis, 747 F.2d at 868 (emphasis deleted).



                                 5
authority. See id. at 868. We have required consideration of the
Poulis factors when a district court dismisses a case pursuant to
Rule 37(b) for failure to respond to discovery, e.g., United
States v. $8,221,877.16 in U.S. Currency, 330 F.3d 141, 145,
161–62 (3d Cir. 2003); Hicks v. Feeney, 850 F.2d 152, 155–56
(3d Cir. 1988), when a district court dismisses a case pursuant to
Rule 41(b) for failure to prosecute, e.g., Dunbar v. Triangle
Lumber & Supply Co., 816 F.2d 126, 128–29 (3d Cir. 1987), and
when a district court enters a default judgment pursuant to Rule
55(b) as a sanction for failure to plead or otherwise defend, e.g.,
Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1148 (3d Cir. 1990).
In addition, we have required a Poulis analysis when a district
court imposes sanctions that are tantamount to default judgment
because they inevitably lead to liability for one party. E.g., Ali
v. Sims, 788 F.2d 954, 957 (3d Cir. 1986).

        Our application of Poulis in those contexts comports with
the underlying concern Poulis sought to address, namely that
dismissal as a sanction before adjudication of the merits
deprives a party of her day in court. This concern resonates
throughout our precedents. See, e.g., Adams v. Trs. of N.J.
Brewery Emps. Pension Trust Fund, 29 F.3d 863, 870 (3d Cir.
1994); Livera v. First Nat’l State Bank of N.J., 879 F.2d 1186,
1194 (3d Cir. 1989); Scarborough v. Eubanks, 747 F.2d 871,
875 (3d Cir. 1984); cf. Fleisher v. Standard Ins. Co., 679 F.3d
116, 131 (3d Cir. 2012) (Garth, J., dissenting) (citing the Poulis
test as an example of the ―length to which we have gone in
preserving cases for a merits determination‖).

       Likewise, the fact that we extended Poulis beyond cases
in which there was an explicit order of dismissal to those cases
in which alternative sanctions were tantamount to dismissal
highlights our primary concern: to preserve the ability of the



                                6
parties to try their cases on the merits. Thus, when sanctions
effectively dictate the result, Poulis applies. The converse is
equally true; when sanctions do not preclude all claims or
defenses such that a party still has her day in court, Poulis does
not apply. Compare Ali, 788 F.2d at 957–58 (requiring
consideration of the Poulis factors because the sanction of
deeming certain material allegations of plaintiff‘s complaint
admitted led inevitably to liability for the defendant and thus
was tantamount to default judgment), with Hagans v. Henry
Weber Aircraft Distribs., Inc., 852 F.2d 60, 66 (3d Cir. 1988)
(not requiring consideration of Poulis because, despite stiff
sanctions, ―plaintiffs in this case still may establish liability on
at least some, if not all, of their theories . . . . Unlike the
defendants in Ali, plaintiffs here will still have their day in
court.‖).

       In this appeal, Knoll implicitly urges us to extend Poulis
to the post-trial context. We decline to do so. The concern
animating Poulis—that dismissal will deprive a party of her day
in court and preclude review of potentially meritorious claims—
does not apply in the post-trial context. After all, the parties
have already received an adjudication on the merits.
Furthermore, although we acknowledge that, for instance, a
dismissal of a motion for a new trial due to noncompliance with
a procedural rule may deprive a party of an adjudication of that
particular motion before the district court, it does not deprive
that party of further review of the claims of error presented in
such a motion. Those claims, so long as they have been
properly raised and preserved, would be ripe for review on
appeal to our Court. See Hewlett v. Davis, 844 F.2d 109, 115
n.3 (3d Cir. 1988).




                                 7
       Moreover, in the post-trial context, other elements of
sound judicial administration assume greater significance: the
inherent authority of courts ―to manage their own affairs so as to
achieve the orderly and expeditious disposition of cases,‖ Link,
370 U.S. at 630–31, and the existence of a final judgment that
may be appealed, see Fed. R. App. P. 4(a)(4) (discussing the
effect of a post-trial motion on a notice of appeal).

        Finally, although we are mindful that Poulis operates in
some cases to protect innocent parties from bearing the
consequences of their attorneys‘ mistakes, see Poulis, 747 F.2d
at 868 (factors one and four), we also acknowledge that parties
cannot always ―avoid the consequences of the acts or omissions
of this freely selected agent,‖ Link, 370 U.S. at 633–34. Indeed,
the gravity of an attorney‘s errors in the post-trial context is
mitigated because the parties have already received a merits
determination on their claims and defenses. Furthermore, we
are confident that our Court will ensure that claims of error
made in post-trial motions will receive appropriate review on
appeal even when the post-trial motion itself is dismissed
without consideration of the Poulis factors.

       For these reasons, we hold that a district court need not
engage in a Poulis analysis when it dismisses a post-trial motion
for noncompliance with procedural rules or court orders.

                                B

        Although we hold that an analysis of the Poulis factors is
not necessary in the post-trial context, we continue to adhere to
the view that ―[d]ismissal must be a sanction of last, not first,
resort.‖ Poulis, 747 F.2d at 869. We review dismissal of a post-




                                8
trial motion as a sanction for abuse of discretion. See Hewlett,
844 F.2d at 114.

        In this case, we cannot say that the District Court abused
its discretion in dismissing Knoll‘s motion for a new trial and
denying her subsequent motion for reconsideration. First, the
dismissal sanction was specifically authorized by Local Rule
7.1(e), the validity of which Knoll does not challenge. We have
previously recognized that ―local rules play ‗a vital role in the
district courts‘ efforts to manage themselves and their dockets.‘‖
Smith, 845 F.2d at 1184 (quoting Eash v. Riggins Trucking, Inc.,
757 F.2d 557, 570 (3d Cir. 1985)). They ―facilitate the
implementation of court policy, both by setting norms and
putting the local bar on notice of their existence,‖ and ―serve to
impose uniformity on practice within a district.‖ Id.

        Second, Knoll had ample time to comply with Local Rule
7.1(e). She was notified of her noncompliance by Allentown‘s
response to her motion for a new trial on the fifteenth day after
she filed the motion, and she still had not complied with the rule
by the time the District Court dismissed the motion thirty-six
days later. Indeed, in dismissing the motion, the District Court
specifically noted the fact that ―plaintiff did not order a
transcript or file a verified motion showing good cause [to
excuse that requirement] after the defendant cited the rule in its
response to the motion for new trial.‖ Knoll‘s motion for
reconsideration then remained pending for one year, four
months, and twenty-three days before it was denied. At no point
did Knoll comply with the rule or even address why she had not
complied. Given Knoll‘s inaction, the District Court was well
within its discretion to dismiss the motions.

                               III




                                9
        In an act of apparent desperation, Knoll accuses the
learned trial judge of bias. She points to two comments made in
the District Court opinion denying Allentown‘s motion for
sanctions as evidence of this bias: the opinion calls Knoll‘s case
a ―silly case‖ and characterizes her motion for a new trial as
―patently frivolous.‖ Knoll v. City of Allentown, 2011 WL
4528336, at *1–2 (E.D. Pa. Sept. 30, 2011).

        These comments are patently insufficient to support a
claim of bias. ―[O]pinions formed by the judge on the basis of
facts introduced or events occurring in the course of the current
proceedings, or of prior proceedings, do not constitute a basis
for a bias or partiality motion unless they display a deep-seated
favoritism or antagonism that would make fair judgment
impossible.‖ Liteky v. United States, 510 U.S. 540, 555 (1994).
Knoll has failed to demonstrate the ―deep-seated favoritism or
antagonism‖ that is required by Liteky. The District Court‘s
comments do not arise from an extrajudicial source and are
―assessments relevant to the case, whether they are correct or
not.‖ United States v. Wecht, 484 F.3d 194, 220 (3d Cir. 2007).
 As such, they do not demonstrate bias, even if they are
―expressions of impatience, dissatisfaction, [or] annoyance.‖
Liteky, 510 U.S. at 555; see also Wecht, 484 F.3d at 220–21.

                                IV

       For the reasons stated, we hold that a district court is not
required to engage in an analysis of the Poulis factors before it
dismisses a post-trial motion for noncompliance with procedural
rules or court orders. We will therefore affirm.




                                10